DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over   “Beam Failure Events and Criteria for Declaring Radio Link Failure” from IDS in view of Kaur to ( US 20170142741)

Regarding claims 1,13 “Beam Failure Events and Criteria for Declaring Radio Link Failure” teaches detecting a reference signal from a network device on a first time-frequency resource on one or more beams; (Page, 2 section 2, discloses UE monitors reference signals to determine if the beam failure trigger condition is met. The reference signals are carried on a given number S of beam pair links (BPLs) used for detecting potential beam failure. The S BPLs used to carry the RSs used for beam management and beam failure detection can be divided into multiple sets, such that each set corresponds to one control channel resource set (CORESET))
when the downlink indication information is received on the second time-frequency resource on the beam, continuing to detect a reference signal from the network device on the beam(page 3, discloses CORESETs can form a CORESET group. Each CORESET group can correspond to one transmission point, in a multi-TRP transmission scenario where users are covered by different TRPs. Also, note that each CORESET group can correspond to a different set of service requirements as well)

when a quantity of reference signals whose received signal strength indicators (RSSIs) are greater than a first preset value in reference signals received on the first time-frequency resource on one of the one or more beams is less than a second preset value, detecting a reference signal 
However, Kaur  teaches when a quantity of reference signals whose received signal strength indicators (RSSIs) are greater than a first preset value in reference signals received on the first time-frequency resource on one of the one or more beams is less than a second preset value, detecting a reference signal( [0097] A WTRU discloses … comparing a measured Reference Signal Received Power (RSRP) value or Received Signal Strength Indication (RSSI) value of its associated cell (e.g., serving cell) to one or more threshold values stored in memory. A WTRU may determine that the WTRU is located in-coverage, for example, if a measured RSRP value or a measured RSSI value is above a preconfigured threshold. A measured RSRP or RSSI value being above a preconfigured threshold may indicate that the signal power is above a threshold. The WTRU may determine that the WTRU is in an out-of-coverage condition, for example, based on the absence of a RSSI or RSRP signal value)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of “Beam Failure  include when a quantity of reference signals whose received signal strength indicators (RSSIs) are greater than a first preset value in reference signals received on the first time-frequency resource on one of the one or more beams is less than a second preset value, detecting a reference signal, as suggested by Kaur. This modification would benefit the system to reduce network resource waste. 
Regarding claims 2,14 “Beam Failure Events and Criteria for Declaring Radio Link Failure” teaches  wherein the detecting a reference signal and/or downlink indication information from the network device on a second time-frequency resource on the beam comprises: detecting the reference signal and/or downlink indication information on a part of the second time-frequency resource on the beam, wherein the reference signal detected on the second time-frequency resource on the beam is a part of the reference signals detected on the first time-frequency resource on the beam(Page, 2 section 2, discloses UE monitors reference signals to determine if the beam failure trigger condition is met. The reference signals are carried on a given number S of beam pair links (BPLs) used for detecting potential beam failure. The S BPLs used to carry the RSs used for beam management and beam failure detection can be divided into multiple sets, such that each set corresponds to one control channel resource set (CORESET)).
Claims 3-7,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over   “Beam Failure Events and Criteria for Declaring Radio Link Failure” from IDS in view of Kaur to ( US 20170142741) further in view of Basu Mallick to (US 20190200248)

Regarding claims 3,15 “Beam Failure Events and Criteria for Declaring Radio Link Failure”  and Kaur does not explicitly teach wherein the downlink indication information comprises at least one of the following information: an identifier of at least one reference signal that has been sent on the second time-frequency resource on the beam; an identifier of at least one reference signal that is not sent on the second time-frequency resource on the beam; a transmission resource used to resend the at least one reference signal that is not sent on the second time-frequency resource on the beam; an identifier of at least one reference signal that has been sent on the first time-frequency resource on the beam; and an identifier of at least one reference signal that is not sent on the first time-frequency resource on the beam
However, Basu Mallick teaches an identifier of at least one reference signal that has been sent on the second time-frequency resource on the beam;([0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration or SS/PBCH block with index q.sub.new from the set q.sub.1, in the control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET)Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of “Beam Failure Events and Criteria for Declaring Radio Link Failure” and Kaur  include an identifier of at least one reference signal that has been sent on the second time-frequency resource on the beam, as suggested by Basu Mallick. This modification would benefit the system to reduce network resource waste. Regarding claims 4, and 16 , “Beam Failure Events and Criteria for Declaring Radio Link Failure”  and Kaur and Basu Mallick teaches wherein if the downlink indication information comprises the transmission resource used to resend the at least one reference signal that is not sent on the second time-frequency resource on the beam, the method further comprises: receiving the at least one reference signal on the transmission resource of the at least one reference signal based on the downlink indication information;( Basu Mallick [0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration or SS/PBCH block with index q.sub.new from the set q.sub.1, in the control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET).Regarding claims 5,17 “Beam Failure Events and Criteria for Declaring Radio Link Failure”  and Kaur and Basu Mallick teaches wherein the downlink indication information comprises: an identifier of at least one reference signal that is not sent on the second time-frequency resource on the beam and that corresponds to the latest preset sending time;( Basu Mallick [0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration or SS/PBCH block with index q.sub.new from the set q.sub.1, in the control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET).Regarding claims 6,18 “Beam Failure Events and Criteria for Declaring Radio Link Failure”  and Kaur and Basu Mallick teaches wherein the downlink indication information is carried in a physical downlink control channel PDCCH or a physical downlink shared channel PDSCH;( Basu Mallick [0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration).Regarding claims 7,19 “Beam Failure Events and Criteria for Declaring Radio Link Failure”  teaches wherein the method further comprises: performing beam recovery when a quantity of reference signals whose RSSIs are greater than the first preset value in reference signals received on the second time-frequency resource on the beam is less than the second preset value, and the downlink indication information is not received on the second time-frequency resource on the beam(Page, 2 section 2, discloses UE monitors reference signals to determine if the beam failure trigger condition is met. The reference signals are carried on a given number S of beam pair links (BPLs) used for detecting potential beam failure. The S BPLs used to carry the RSs used for beam management and beam failure detection can be divided into multiple sets, such that each set corresponds to one control channel resource set (CORESET)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Jiang to (US20170034685) in view of Oh to (US 20170150524)Regarding claims 8, Jiang teaches performing idle channel listening on a second time-frequency resource on one or more beams; ([0017] discloses a first time-frequency resource based on the channel occupancy check) second time-frequency resource on the beam, and the first time-frequency resource is located before the ([0017] discloses a first time-frequency resource based on the channel occupancy check, the first time-frequency resource comprising at least a portion of the selected set of resource blocks. Performing the channel occupancy check may further include listening to the channel for a first time period to determine whether the channel is occupied for at least a portion of the selected first time-frequency resource and upon determining the channel is occupied, listening to the channel for the first time period to determine whether the channel is idle for a second time-frequency resource, wherein the second time-frequency resource occurs after the first time-frequency resource)

Jiang does not explicitly teach if a second time-frequency resource on one of the one or more beams is idle, sending a reference signal and/or downlink indication information to a terminal on the second time-frequency resource on the beam, wherein the downlink indication information is used to indicate a sending status of the reference signal on a first time-frequency resource 
However, Oh teaches if a second time-frequency resource on one of the one or more beams is idle, sending a reference signal and/or downlink indication information to a terminal on the second time-frequency resource on the beam, wherein the downlink indication information is used to indicate a sending status of the reference signal on a first time-frequency resource ([0078] The base station determines whether the unlicensed band channel is in the idle state (operation 404) after performing the first channel sensing operation. Upon determining that the unlicensed band channel is in the idle state, the base station may occupy the unlicensed band and transmit at least one or more of a control signal or data signal (operation 405). By contrast, upon determining that the unlicensed band channel is not in the idle state, the base station may perform a second channel sensing operation)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Jiang include if a second time-frequency resource on one of the one or more beams is idle, sending a reference signal, as suggested by Oh. This modification would benefit the system to reduce network resource waste. 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Jiang to (US20170034685) in view of Oh to (US 20170150524) further in view of Basu Mallick to (US 20190200248)


Regarding claim 9, Jiang and Oh does not explicitly teach wherein the sending a reference signal and/or downlink indication information to a terminal on the second time-frequency resource on the beam comprises: sending the reference signal and/or 

However, Basu Mallick teaches sending the reference signal and/or downlink indication information to the terminal on a part of the second time-frequency resource on the beam, wherein the reference signal sent to the terminal on the second time-frequency resource on the beam is a part of reference signals sent to the terminal on the first time-frequency resource on the beam;([0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration or SS/PBCH block with index q.sub.new from the set q.sub.1, in the control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET)Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Jiang and Oh include sending the reference signal and/or downlink indication information to the terminal on a part of the second time-frequency resource on the beam, wherein the reference signal sent to the terminal on the second time-frequency resource on the beam is a part of reference signals sent to the terminal on the first time-frequency resource on the beam, as suggested by Basu Mallick. This modification would benefit the system to reduce network resource waste.Regarding claim 10, Jiang and Oh and Basu Mallick teaches wherein the downlink indication information comprises at least one of the following information: an identifier of at least one reference signal that has been sent on the second time-frequency resource on the beam; an identifier of at least one reference signal that is not sent on the second time-frequency resource on the beam; ;( Basu Mallick [0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration or SS/PBCH block with index q.sub.new from the set q.sub.1, in the control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET). Regarding claim 11, Jiang and Oh and Basu Mallick teaches wherein the downlink indication information comprises an identifier of at least one reference signal that is not sent on the second time-frequency resource on the beam and that corresponds to the latest preset sending time;( Basu Mallick [0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration or SS/PBCH block with index q.sub.new from the set q.sub.1, in the control resource set configured by higher layer parameter Beam-failure-Recovery-Response-CORESET).Regarding claim 12, Jiang and Oh and Basu Mallick teaches wherein the downlink indication information is carried in a physical downlink control channel PDCCH or a physical downlink shared channel PDSCH;( Basu Mallick [0040] discloses receives PDSCH according to an antenna port quasi co-location associated with periodic CSI-RS configuration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461